Citation Nr: 0606963	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, with left shoulder pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from August 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO) in Buffalo, New 
York.  The May 1999 RO decision found that no new and 
material evidence had been received to reopen a claim of 
service connection for a cervical spine disorder, with left 
shoulder pain.  

In December 2000, the Board found that new and material 
evidence had been received to reopen the claim, and the 
matter was remanded for development which has not been 
completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A Board Remand confers on the veteran-as a matter of law-
the right to compliance with Board Remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  If the Board proceeds with final disposition of 
an appeal, and the Remand orders have not been complied with, 
the Board, itself, errs in failing to ensure compliance.  Id.  

The Board previously remanded the claim on appeal for 
development which is absolutely necessary for an equitable 
disposition of the claim on appeal.  The development 
attempted at the RO is incomplete for several reasons.  See 
38 C.F.R. §§ 3.327, 19.9; Stegall, supra.  

In December 2000 the Board found that new and material 
evidence had been received to reopen the veteran's claim of 
service connection for a cervical spine disorder, with left 
shoulder pain, and the matter was remanded so that a VA 
medical opinion could be obtained upon a review of the 
veteran's claims file.  In April 2001, the RO mistakenly 
administratively noted that the veteran had failed to report 
for a Board Remand requested VA examination.  The notation 
was in error, as only the veteran's VA claims file-and not 
the veteran himself-was to have been examined.  
(Additionally, no notice of the time and place of the VA 
examination is of record, and without such documentation, the 
Board would be unable to find that the veteran was provided 
adequate notice of a properly scheduled VA examination).  

The Board's requested VA claims file review is necessary in 
this case because the veteran's claims file was not available 
at the time of the May 1999 VA examination.  The May 1999 VA 
examination report contains a medical nexus opinion which is 
based upon the veteran's reported history of having sustained 
both a fracture of the radius and ulnar bones of the left 
wrist, with subsequent corrective surgery.  However, service 
medical records demonstrate that the veteran's left wrist 
injury included only a fracture of the left radius, with 
treatment limited to the application of a short arm case, 
without surgery or anesthesia.  As such, the May 1999 VA 
medical opinion is of no probative value, since it was 
rendered without the benefit of critical factual information.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

It has been repeatedly observed in the law that while a 
physician is competent to render a medical opinion, such 
competence does not extend to the factual underpinnings of 
the opinion - i.e., a physician cannot competently report 
facts to which he/she was not a witness.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

Accordingly, the claim on appeal is remanded to the RO so 
that the veteran's VA claims file may be made available for 
review by the author of the May 1999 VA examination report, 
if available (or other qualified orthopedist if necessary), 
and a VA medical opinion may be obtained which is based upon 
a review of the veteran's documented clinical history, as 
contained in his service medical records.  

Accordingly, the case is REMANDED for the following action:  

1.  The VBA AMC should forward the 
veteran's VA claims file to the VA 
examiner who authored the May 1999 VA 
examination report.  If this examiner is 
not available, then the veteran's VA 
claims file should be forwarded to 
another VA orthopedist.  NOTE: A VA 
claims file examination is requested: 
While an examination of the veteran is 
not requested by the Board, the VA 
examiner may determine that an 
examination of the veteran is indicated.  

The examiner should review the veteran's 
claim in light of all of the evidence of 
record, as documented in the veteran's VA 
claims file, including service medical 
records of May 1945 indicating that the 
veteran sustained a simple fracture of 
only the left radius bone, and not both 
the radius and ulna bones.  Attention 
should also be given to the fact that 
treatment was limited to the application 
of a short arm case, without anesthesia.  
The post service medical records of 
October 1957 should also be reviewed, 
which include X-ray evidence of arthritic 
changes of the cervical spine.  The 
claims file and a copy of this Remand are 
to be made available to the examiner.  

The examiner should provide an opinion as 
to the likely etiology of the veteran's 
current cervical spine arthritis, with 
notion of the likely etiology of the 
veteran's left shoulder pain.  Based upon 
the medical documentation on file, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's current cervical spine 
arthritis with left shoulder pain is 
etiologically related to his simple left 
ulnar fracture while on active duty in 
1945.  The medical rationale for the 
opinion should be provided, citing the 
objective medical findings leading to the 
conclusion.  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, ensuring the requested nexus 
opinion is of record, and that all 
actions taken are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the issue of entitlement to 
service connection for a cervical spine 
disorder, with left shoulder pain.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC as to 
the issue of entitlement to service connection for a cervical 
spine disorder, with left shoulder pain.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.   A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


